Citation Nr: 0422557	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-07 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for chronic cervical and 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to April 
1976 and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied entitlement to the 
benefit currently sought on appeal.

As a preliminary matter, the Board notes that during his 
hearing before the Board in Boston in November 2003, the 
veteran raised the issues of suffering from a hip problem as 
well as a foot problem possibly in connection with his 
service.  To date, however, the RO has not taken action on 
these claims.  In light of the foregoing, the issues of 
service connection for hip and foot problems are referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the record reflects that there are pertinent 
treatment reports which have not been associated with the 
claims folder.  In March 2002, the veteran underwent VA 
cervical and lumbar examination in conjunction with his 
claim.  The examination report references x-ray reports of 
the lumbar and cervical spine in 1992 at the Bay State 
Medical Center, rheumatology notes dealing with the cervical 
spine in 1997, and results of an x-ray of the cervical spine 
in 1998.  The examiner also notes that the veteran received 
treatment at the VA facility in Albany, New York around 1999 
or 2000, in addition to care received at the VA facility in 
Springfield, Massachusetts.  Corresponding clinical reports 
are not associated with the claims folder.  Additionally, an 
x-ray of the lumbar spine was ordered to complete the March 
2002 examination, the results of which are not of record.  
The veteran also testified that he received treatment at 
Mercy Hospital in 1989.  An effort must be made to obtain 
these records.  

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  With any necessary authorization(s) from 
the veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran, which have not 
been previously secured, to include:  (a) 
Mercy Hospital from 1989 or 1990; (b) Bay 
State Medical Center from 1992; (c) the VA 
medical facility in Springfield, 
Massachusetts, for treatment since 1998; (d) 
the VA medical facility in Albany, New York, 
for treatment since 1999; (e) the VA medical 
facility in Newington for treatment since 
1997; and (f) any x-ray reports associated 
with the VA examination conducted at North 
Hampton in March 2002.

3.  After receiving as much of the above 
evidence as is available, the RO should 
review the evidence of record and determine 
whether any further development is needed, 
such as additional requests for medical 
records to any providers referenced in the 
records obtained or additional examinations 
or opinions as to the etiology of the claimed 
condition(s).

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



